 In the Matter Of CLUB TROIKA, INC.andHOTEL AND RESTAURANT EM-PLOYEES ALLIANCE, LOCAL 781, ' JAO1ANIS, ' MICHELLE BERSENEFF,CONSTANTINE CHRESOHOS, SAM DUBENOW, CHARLIE MARDER, PETERSHMYR, FRANK TAPARATA', SONYA TOUREY and EUGENE SOLGALACase No. C-101.-Decided July 8, 1936Hotel and Restaurant Busaness-Jurisdiction of Board in District, of Co-lumbia-Discrtmination:discharge;lockout-Strike-Reinstatement Ordered:employees locked out; employees discharged-BackPay;awarded; tips in-cluded as partof-Reinstatement Ordered, Strikers:strike provoked by em-'ployer's violation of law.Mr. Jacob Blumfor the Board.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by Hotel and Restaurant Employees Alli-ance, Local 781, hereinafter referred to as the Union, the NationalLabor Relations Board, by Bennet F. Schauffier, Regional Directorfor the Fifth Region, issued its complaint, dated April 18, 1936,against Club Troika, Inc.,Washington, D. C., hereinafter calledthe respondent.The complaint and notice of hearing thereon wereduly served upon the parties on April 23, 1936.1The complaintalleged that the respondent had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8, subdivisions (1)and (3) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act, approved July 5, 1935, hereinafter referredto as the Act, in that respondent had discharged and refused toreinstate Jack Anis, a waiter employed by it for the reason that hehad joined and assisted the Union.The complaint further statedthat following said discharge a number of respondent's employeeshad struck in protest and have not since been reinstated.Pursuant to the notice of hearing, Egimett P. Delaney, Trial Ex-aminer duly designated by the Board, conducted a hearing on May1A previous complaint had been issued on March 31, 1936, and a hearing noticedfor April 13, 1936.Said hearing was postponed by the Regional Director and thereafterthe complaint referred to in the text was issued.90 DECISIONS AND ORDERS914, 1936, in Washington, D. C.Full opportunity to be heard, toexamine and cross-examine witnesses, and to produce evidence bear-ing upon the issues was afforded to the parties.Respondent didnot-appear in person or by representative, nor did it file an answerto the complaint.After the hearing, an amended complaint wasserved upon the parties and thereafter, on June 30, 1936, a secondamended complaint was likewise served. The second amended com-plaint, conforming the allegations to the proof adduced at thehearing, alleged that instead of voluntarily going on strike, all butone of the above-mentioned group of employees had been lockedout and discharged because of their membership in the Union andthat one of them, Eugene Solgala, had struck in protest against thedischarges.The respondent did not answer the second amendedcomplaint nor did it request an opportunity to be heard thereon.On May 13, 1936, the Trial Examiner duly filed his intermediatereport with the Regional Director, in which he found that Jack Anishad been discharged by the respondent on March 18, 1936, and thatseven other employees 2 had been locked out on March 19, 1936.Herecommended that all be reinstated with back pay.With the ex-ception of a few modifications, we find that the evidence sustainshis findings.Upon the entire record, including the pleadings, the stenographictranscript of the hearing, the documentary and other evidence re-ceived at the hearing, and the intermediate report, the Board makesthe following :FINDINGS OF FACTI.THE RESPONDENT1.The Club Troika, Inc. owns and operates at 1011 ConnecticutAve.,Washington, D. C., a restaurant and night club at whichit furnishes meals, drinks and entertainment to the general public.In its advertisements the place is referred to generally as the "ClubTroika" or the "Russian Club Troika." There are about 50 tables inthe club and it can accommodate about 200 persons. The gross re-ceipts from drinks and meals average $3,000 a week. The respond-ent employs approximately 50 persons at the club--cooks, waiters,doormen, entertainers, musicians, bartender, etc.The club is closedduring the summer months, opening in October.In view of the above operations, the respondent is engaged intrade and commerce within the District of Columbia.2Berseneff,Chresohos,Dubenow, Marder,Taparata,Tourey, and Solgala. 92NATIONALLABOR REL kTIONS BOARDII.THE UNION2.The Hotel and Restaurant Employees Alliance, Local, 781, isa labor organization affiliated with the American Federation ofLabor.Persons working in restaurants and hotels are, with someexceptions, eligible for ,membership in the Union and it acts as acollective bargaining agency for such employees inWashington,D. C. At the time of the occurrences in this case, all of the respond-ent'swaiters and waitresses were either members of the Union orapplicants for membership.aIII. THE UNFAIR LABOR PRACTICES3.The waiters and waitresses of the respondent were supposed tobe paid $10.50 a week, the Union scale.However, the respondentwithheld their weekly wages from them although it obtained a re-ceipt from each for the full sum. The employees in question com-plained to the Union and an arrangement was entered into on March7, 1936, between the Union and the respondent whereby the latterwas to pay to the Union weekly the wages due its employees. Severaldays after this arrangement was concluded, Jack Horlick, the re-spondent's manager, asked each of the employees individually to"kick back" $5 of their wage.All refused to do so and were there-upon threatened by Horlick in various ways. To one employee whostated that he could not afford to turn over $5, Horlick said, "Well,you will have to find a way because we will have ways of fixingeverybody up".To another who refused he said, "All right, Gus,you will see."A third was informed that there are "two ways ofgetting rid of a man."4.Jack Anis, a waiter, was discharged by the respondent on March18, 1936.Anis was employed in Los Angeles, 'California at the timeof the hearing and consequently did not testify but the circumstancesof his discharge were related by other employees.The waiters at the Club Troika work together in teams of two.On March 6, 1936, Anis and his partner each made out a check for apatron they were serving.The patron paid one of the checks, sothat the second check was outstanding and still on file at the closeof the business day. The matter was explained by the two waiters toHorlick who accepted their explanations and marked the check"error".Duplicate checks are not unusual and many of the waitershad made similar errors in the past which went undisciplined.8 Two employees were applicants for membership.One of them,Taparata,had ap-plied for membership in the Union about March 15, 1936,and became,a full memberabout March 21, 1936, after he was locked out as found below. DECISIONS AND ORDERS93.On March 18, Anis told his partner, Chresohos, that he had beendischarged.The two asked the head waiter for the reason and atthat time. were informed Anis had been discharged because of, hismembership in the Union, the head waiter stating, "Jack, if youwant to know why you are fired, the reason is the Union". Later inthe day, when Verbov, business agent of the Union, called to investi-gate the discharge, the head waiter stated that Anis had been dis-charged because he had permitted a "walk out" (allowing a patronto leave without paying his check).The charge was based upon theincident of March 6, and did not extend to an accusation of dis-honesty, but merely of negligence, on Anis' part.Verbov assertedthat the check was obviously a duplicate, but nevertheless offered topay the amount of the check in full, although usually the respond-ent'swaiters were required to pay only 50 per cent of the amountin such cases.The head waiter replied, that Mrs. Hamilton, therespondent's president, had ordered Anis' discharge and no com-promise was possible.In the light of the triviality of the offense claimed to have beencommitted, the lapse of time between offense and discharge, thehostile attitude of the respondent toward an organization which hadsuccessfully checked its plan to operate at the expense of the em-ployees, and the statement made to Anis and Chresohos on the dayof the discharge, the conclusion is inescapable that Anis was dis-charged because of his membership in the Union. The events of thenext day, related below, further support that conclusion.5.On March 19, the respondent locked out all of the Union wait-ers.As each reported for work he was informed that Union mem-bers would not be permitted to remain in the respondent's employ.To Berseneff, Mrs. Hamilton said,Are you with the Union or not.If you are with the Union, you cannot work here."Horlick added :"You can stay here if you wish to providing you are through withthe Union".Cresohos was given similar terms by the head waiterwho said, "Today we have to settle this Union business once andfor all.I have orders from Mrs. Hamilton not to let anybody inwho will stick with the Union.Are you with the Union or not."Chresohos replied, "I am with the Union", and the head waiter said,"You will have to stay out". To two other employees, Sonya Toureyand Sam Dubenow, Mrs. Hamilton said, "Are you going to be with.us or with the Union?-and if you are with the Union, you can, getthe hell out of here".When Frank Tapai ata reported for work, Mrs.Hamilton was at the door and asked, "Are you with the Union?"Taparata said, "Yes",, and she replied, "You will have to stay out".-Horlick then said, "I am sorry, boys, no locals in this place".Theother employees, Shmyr and Marder, were likewise locked out. The 94NATIONALLABOR RELATIONS BOARDUnion employees then picketed the respondent's place of business.Non-Union waitresses were employed in their place.That the above employees were discharged because of their mem-bership in the Union and the activity of the Union is obvious. Themotive is equally clear-the Union had succeeded in forcing therespondent to pay wages to its employees and had made it impossiblefor the respondent to collect "kick-backs".The respondent desiredto obtain profits through the device of not paying wages and thisengaging business policy was obstructed by the Union. The respond-ent,without attempting to resort to subtle measures, simply dis-charged all of its Union employees and thereby hurdled the ob-struction.Few cases before the Board have involved such a delib-erate and open violation of the Act. These discharges and the dis-charge of Anis constitute interference with, restraint and coercion,of the respondent's employees in the exercise of the rights guaran-teed in Section 7 of the Act and discrimination in regard to hireand tenure of employment thereby discouraging membership in theUnion.The appropriate remedy is reinstatement with back payfrom the date of discharge.4 In the restaurant trade tips receivedby a waiter are generally regarded as part of his salary, so that thewage paid by the employer is' lower than what would normally, andotherwise, be paid.The record indicates that the respondent soregarded the tips received by its employees, since for weeks it paidno wages.Even later, when it paid $10.50 a week, it still asked fora "kick back" of $5. Consequently, in order that the dischargedemployees may be "made whole" the term "back pay" must underthese circumstances be regarded as including both the wage paid andthe tips received.The respondent must therefor pay to each of thedischarged employees a sum computed upon the basis of a weeklytotal of $10.50 plus an amount equal to the average weekly tips re-ceived in the three months prior to the discharge.6.Eugene Solgala, the bartender and a member of the Bartenders'Union, left his position on March 19, 1936, in protest against thedischarges of his fellow, employees.As a member of a labor organi-zation he felt that a common aim with the discharged employees topromote the organization of the workers compelled such action.Hispresent unemployment is thus traceable to the respondent's unfairlabor practices.Consequently, we shall order his reinstatement alongwith the other employees, but without back pay since his action wasvoluntary.Cf. In the Matter of Sunshine Hosiery Mills,decidedApril 29, 1936 (1 N. L. R. B. 664).Prior to the time of the hearing some of the employees had earned small sums onodd jobs : Berseneff-$50 ; Chresohos-$30; Dubenow-$30-35 ; Marder '$30-35 ; Tapa-rata-$25 ; Tourey-$20.Beiseneff and Tourey were employed at other,restaurants atthe time of the hearing. DECISIONS AND ORDERSCONCLUSIONS OF LAW95Upon the basis of the foregoing findings of fact and upon the en-tire record in the proceedilig the Board finds and concludes as amatter of law :1.Hotel and Restaurant Employees Alliance, Local 781, is alabor organization, within the meaning of Section 2, subdivision (5)of the Act.2.Respondent, by- discriminating in regard to the hire and tenureof employment of Jack Anis, Michelle Berseneff, ConstantineChresohos, Sam Dubenow, Charlie Marder, Peter Shmyr, FrankT'aparata and Sonya Tourey, and each of them, has engaged in and isengaging in unfair labor practices, within the meaning of Section 8,subdivision (3) of the Act.3.Respondent, by interfering with, restraining and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8, subdivision (1) of the Act.4.Such unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2, subdivisions ' (6) and(7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the Act, the Board herebyorders that respondent, Club Troika, Inc., and its officers and agents,shall :1.Cease and desist :(a)From discouraging membership in the Hotel and RestaurantEmployees Alliance, Local 781, or any other labor organization ofits employees, by discrimination in regard to hire and tenure ofemployment or any term or condition of employment;(b)From in any other manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Jack Anis, Michelle Berseneff, Constantine Chresohos,Sam Dubenow, Charlie Marder, Peter Shmyr, Frank Taparata,Sonya Tourey and Eugene Solgala, immediate and full reinstatement, 96NATIONALLABOR RELATIONS BOARDrespectively, to their former positions, without prejudice to anyrights and privileges previously enjoyed;(b)Make whole said Jack Anis, Michelle,Berseneff,ConstantineChresohos, Sam Dubenow, Charlie Marder, Peter Shmyr, FrankTaparata, and Sonya Tourey for any loss of pay they have sufferedby reason of their discharge by payment, respectively, of a sum ofmoney equal to that which each would normally have earned duringthe period from the date of his discharge to the date of such offerof reinstatement, computed on the basis of a weekly total of $10.50plus an amount equal to the average weekly tips received in thethree months prior to the date of discharge, less any amounts earnedsubsequent to the date of discharge;(c)Upon resumption of business in the fall,- post notices in itsplace ofbusinessstating (1) that respondent will cease and desistin the manner aforesaid, and (2) that such notices will remain postedfor aperiod ofat leastthirty (30) consecutive days from the dateof "posting.CHAIRMANMADDEN took no part in the consideration of the aboveDecisionand Order.